MEMORANDUM OPINION

                                            No. 04-12-00601-CR

                                         IN RE Steven OLVEDA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 3, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 19, 2012, Relator Steven Olveda filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on a speedy trial motion. However, counsel has

been appointed to represent relator in the criminal proceeding pending in the trial court for which

he is currently confined. A criminal defendant is not entitled to hybrid representation. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or

petitions filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its

discretion by declining to rule on relator’s pro se motion filed in the criminal proceeding pending

1
 This proceeding arises out of Cause No. 2011CR2759, styled State of Texas v. Steven Olveda, pending in the 175th
Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                               04-12-00601-CR


in the trial court. Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P.

52.8(a).


                                                  PER CURIAM

DO NOT PUBLISH




                                            -2-